 



Exhibit 10.72
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THIS NOTE
MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, DELIVERED AFTER SALE, TRANSFERRED,
PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND REGISTERED UNDER APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL
SATISFACTORY TO REDENVELOPE, INC., SUCH QUALIFICATION AND REGISTRATION IS NOT
REQUIRED.
IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF THIS NOTE, OR ANY INTEREST
THEREIN, OR TO RECEIVE ANY CONSIDERATION THEREFOR, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA, EXCEPT
AS PERMITTED IN THE COMMISSIONER’S RULES.
HOLDERS OF THIS NOTE, AS DEFINED BY THIS NOTE, SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.
SUBORDINATED PROMISSORY NOTE

$2,600,000.00   San Francisco, California     June 29, 2007

 
     1.     Commitment and Promise to Pay.
          (a)     On the terms and subject to the conditions set forth herein,
from the date of this Note through the first anniversary of the date of this
Note, The Integrity Brands Fund, L.P., a Delaware limited partnership (the
“Lender”), hereby agrees to make a term loan (the “Loan”) to RedEnvelope, Inc.,
a Delaware corporation (the “Borrower”), up to a maximum principal amount of Two
Million Six Hundred Thousand Dollars ($2,600,000.00). The Loan shall be made
upon the Borrower’s irrevocable written notice received by the Lender two
Business Days prior to the requested funding date. Such written notice shall
specify the amount of the Loan requested, which shall be in a minimum amount of
$25,000.00, and the requested funding date. In consideration of the commitment
of the Lender evidenced hereby, promptly after the execution and delivery of
this Subordinated Promissory Note (this “Note”), the Borrower shall pay the
Lender a one-time, non-refundable facility fee in the amount of Twenty-Five
Thousand Dollars ($25,000).
          (b)     FOR VALUE RECEIVED, the Borrower promises to pay to the Lender
or order, at 53 Westbourne Terrance, Brookline, MA 02446 (or at such other place
as the Lender shall notify the Borrower in writing) the principal amount
advanced under this Note, together with all accrued and unpaid interest thereon,
on or before the sixtieth (60th) day after the Loan is made. Each payment under
this Note shall first be credited against accrued and unpaid interest,

1



--------------------------------------------------------------------------------



 




and the remainder shall be credited against principal. All amounts payable under
this Note shall be paid in lawful money of the United States of America during
normal business hours on a business day, in immediately available funds.
     2.     Prepayment. The Borrower may, at any time or from time to time, upon
irrevocable notice received by the Lender at least two business days prior to
any proposed prepayment date, prepay the Loan in whole or in part, in a minimum
amount of $25,000.00. Such notice of prepayment shall specify the amount of such
prepayment and the proposed date of such prepayment. The Lender may, but shall
not be required to, record Loan and repayments on Exhibit A hereto. Any such
notations by the Lender shall be deemed accurate, absent manifest errors or
omissions.
     3.     Interest.
          (a)     The principal sum outstanding from time to time under this
Note shall bear interest at a per annum rate equal to the Prime Rate. As used in
this Note, “Prime Rate” shall mean the “prime rate” announced from time to time
by Wells Fargo Bank, N.A. In the event that such bank ceases to announce such a
rate, “Prime Rate” shall refer to that rate or index published from time to time
in The Wall Street Journal (West Coast edition). Upon the occurrence and during
the continuance of an Event of Default (as defined below), interest shall accrue
on the entire unpaid principal balance hereunder at a per annum rate equal to
the Prime Rate plus two percent (2.0%) (the “Default Rate”). From and after the
maturity of this Note, whether by acceleration or otherwise, all sums then due
and payable under this Note, including all principal and all accrued and unpaid
interest, shall bear interest until paid in full at the Default Rate. Interest
shall be calculated on the basis of a 360-day year and actual days elapsed,
which results in more interest than if a 365-day year were used.
          (b)     Notwithstanding anything to the contrary contained in this
Note, in no event shall the Borrower be required to pay interest on the
principal amount outstanding under this Note at a rate in excess of the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the outstanding
principal balance under this Note under the laws of the State of California (the
“Maximum Lawful Rate”), and if the effective rate of interest which would
otherwise be payable under this Note would exceed the Maximum Lawful Rate, or if
the Lender shall receive monies that are deemed to constitute interest which
would increase the effective rate of interest payable under this Note to a rate
in excess of the Maximum Lawful Rate, then: (i) the amount of interest which
would otherwise be payable under this Note shall be reduced to the Maximum
Lawful Rate, and (ii) any interest paid by the Borrower in excess of the Maximum
Lawful Rate shall, at the option of the Lender, be either refunded to the
Borrower or credited against the principal of this Note. It is further agreed
that, without limitation of the foregoing, all calculations of the rate of
interest contracted for, charged or received by the Lender that are made for the
purpose of determining whether such rate exceeds the Maximum Lawful Rate shall
be made, to the extent permitted by the applicable law (now or hereafter
enacted), by amortizing, prorating and spreading in equal parts during the
period of the full stated term of the Advance all interest at any time
contracted for, charged or received by the Lender.

2



--------------------------------------------------------------------------------



 



     4.     Subordination.
          (a)     The Lender hereby agrees for itself and for its successors and
assigns that the indebtedness evidenced by this Note is hereby expressly
subordinated and junior in right of payment to the prior payment in full of all
the principal and unpaid accrued interest and all other obligations of the
Borrower under that certain Loan and Security Agreement dated as of June 26,
2006 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”) by and between Wells Fargo Retail Finance, LLC and the
Borrower (the “Senior Indebtedness”).
          (b)     In the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceedings relative to the
Borrower or its property, or of any proceedings for voluntary liquidation,
dissolution or winding up of the Borrower, whether or not involving insolvency
or bankruptcy proceedings, the Senior Indebtedness shall first be paid in full
in cash before any payment in cash or other property is made on account of this
Note, and in any such proceedings, any payment or distribution of any kind or
character, whether in cash or other property (except payments in securities
which are subordinate and junior to the payment of the Senior Indebtedness then
outstanding in accordance with this Note), to which the Lender would be entitled
if this Note were not subordinated to the Senior Indebtedness, shall be paid by
the liquidating trustee or other person making such payment or distribution, or
by the Subordinate Lender if received by it, directly to the holders of the
Senior Indebtedness to the extent necessary to make payment in full in cash of
the Senior Indebtedness remaining unpaid (whether or not then due), after giving
effect to any concurrent payment or distribution to or for the holders of the
Senior Indebtedness.
          (c)     Subject to the rights, if any, of the holders of the Senior
Indebtedness under this Section 4 to receive cash, securities or other
properties otherwise payable or deliverable to the Holder of this Note, nothing
contained in this Section 4 shall impair, as between the Company and the Holder,
the obligation of the Company, subject to the terms and conditions hereof, to
pay to the Holder the principal hereof and interest hereon as and when the same
become due and payable, or shall prevent the Holder of this Note, upon default
hereunder, from exercising all rights, powers and remedies otherwise provided
herein or by applicable law.
          (d)     Subject to the payment in full of all Senior Indebtedness and
until this Note shall be paid in full, the Holder shall be subrogated to the
rights of the holders of Senior Indebtedness (to the extent of payments or
distributions previously made to such holders of Senior Indebtedness pursuant to
the provisions of Section 4(c) above) to receive payments or distributions of
assets of the Borrower applicable to the Senior Indebtedness. No such payments
or distributions applicable to the Senior Indebtedness shall, as between the
Borrower and its creditors, other than the holders of Senior Indebtedness and
the Holder, be deemed to be a payment by the Borrower to or on account of this
Note; and for the purposes of such subrogation, no payments or distributions to
the holders of Senior Indebtedness to which the Holder would be entitled except
for the provisions of this Section 4 shall, as between the Borrower and its
creditors, other than the holders of Senior Indebtedness and the Holder, be
deemed to be a payment by the Borrower to or on account of Senior Indebtedness.

3



--------------------------------------------------------------------------------



 



     5.     Conditions to Loan. As conditions precedent to the obligation of the
Lender to make the Loan hereunder, at and as of the date of, and after giving
effect to, the funding of the Loan:
          (a)     the Lender shall have received a request for the Loan; and
          (b)     there shall not have occurred an Event of Default (as defined
below) or any event or condition which with the passage of time and/or notice
(whether or not such notice has been given) could constitute an Event of Default
(a “Default”).
     6.     Events of Default. Upon the occurrence of any of the following
events (each, an “Event of Default”):
          (a)     the Borrower shall fail to pay any amount due under this Note
not more than 5 Business Days after the due date; or
          (b)     the Borrower shall fail to observe or perform in any material
respect any of the other terms or provisions of this Note and such failure shall
continue for five (5) business days; or
          (c)     (i)     the Borrower shall (A) commence any case, proceeding
or other action under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) commence any case,
proceeding or other action seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or (C) make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against the Borrower any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment, or
(B) remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there shall be commenced against the Borrower any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) the Borrower shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clauses (i), (ii) or (iii) above;
or (v) the Borrower shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due;
THEN, automatically upon the occurrence of an Event of Default under clause
(c) of this Section 6 and, in all other cases, at the option of the Lender, in
each case without presentment, demand or any notice upon the Borrower or any
other party, the entire principal balance hereof together with all accrued and
unpaid interest thereon shall become immediately due and payable.

4



--------------------------------------------------------------------------------



 



     7.     Capitalized Interest. On each anniversary of the date of any default
hereunder and while such default is continuing, all interest which has become
payable and is then delinquent shall, without curing the default hereunder by
reason of such delinquency, be added to the principal amount due under this
Note, and shall thereafter bear interest at the same rate as is applicable to
principal.
     8.     Costs and Expenses. If any default occurs in any payment due under
this Note, the Borrower and all guarantors and endorsers hereof, and their
successors and assigns, promise to pay all costs and expenses, including
reasonable attorneys’ fees, incurred by the Lender hereof in collecting or
attempting to collect the indebtedness under this Note, whether or not any
action or proceeding is commenced.
     9.     Acceptance of Past Due Payments and Indulgences Not Waivers. None of
the provisions hereof and none of the Lender’s rights or remedies hereunder on
account of any past or future defaults shall be deemed to have been waived by
the Lender’s acceptance of any past due installments or by any indulgence
granted by the Lender to the Borrower.
     10.     Waivers by the Borrower; No Setoffs or Counterclaims. The Borrower
and all guarantors and endorsers hereof, and their successors and assigns,
hereby waive presentment, demand, protest and notice thereof or of dishonor, and
agree that they shall remain liable for all amounts due hereunder
notwithstanding any extension of time or change in the terms of payment of this
Note granted by the Lender, any change, alteration or release of any property
now or hereafter securing the payment hereof or any delay or failure by the
Lender to exercise any rights under this Note. All payments required by this
Note shall be made by without setoff or counterclaim.
     11.     Assignment. The Borrower may not assign its rights or obligations
under this Note without the prior written consent of the Lender and any such
purported assignment by the Borrower without obtaining the prior written consent
of the Lender shall be void ab initio. This Note shall inure to the heirs, legal
representatives, successors and assigns of the Lender.
     12.     Notices. All notices given by the Borrower or the Lender hereunder
to the other shall be in writing, delivered by facsimile transmission (confirmed
in writing) or delivered personally or by depositing the same in the United
States mail, registered, with postage prepaid, addressed as follows:

     
Lender:
  The Integrity Brands Fund, L.P.
 
  53 Westbourne Terrace
 
  Brookline, MA 02446
 
  Attention: Mr. John C. Pound

5



--------------------------------------------------------------------------------



 



     
Borrower:
  REDENVELOPE, INC.
 
  149 Montgomery Street
 
  San Francisco, California 94105
 
  Attention: Christopher Nordquist,
 
  Chief Administrative Officer
 
  Telephone No.: (415) 512-6137
 
  Telecopy No. (415) 371-1857

Either the Lender or the Borrower may change the address to which notices are to
be sent by notice of such change to the other given as provided herein. Notices
shall be effective on the date received or, if mailed, on the third business day
following the date mailed.
     13.     Governing Law. This Note is governed by the laws of the State of
California, without regard to the choice of law rules of that State.
     IN WITNESS WHEREOF, each of the Borrower and the Lender has caused this
Note to be duly executed the day and year first above written.

              BORROWER:   REDENVELOPE, INC.,     a Delaware corporation
 
           
 
  By:   /s/ Christopher Nordquist           
 
  Name:   Christopher Nordquist           
 
  Title:   Chief Administrative Officer           
 
            LENDER:   THE INTEGRITY BRANDS FUND, L.P.,     a Delaware limited
partnership
 
                    By: INTEGRITY BRANDS PARTNERS LLC         Its: General
Partner
 
           
 
      By:   /s/ John C. Pound 
 
           
 
      Name:   John C. Pound
 
      Its:   Manager

6



--------------------------------------------------------------------------------



 



EXHIBIT A

                                                                           
Outstanding                             Amount of     Principal     Notation
Made     Date     Loan Amount     Principal Paid     Balance     By    
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           

7